DETAILED ACTION

The Amendment filed by Applicant on 08/11/2021 is entered.

The IDS filed by Applicant on 08/10/2021 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/12/02 have been fully considered and they are found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 16-19, 24-25, 27-29 and 40-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Covelli et al, US 2008/0004395 (hereinafter “Covelli”) in view of Nakayama et al., US 2011/0171890 A1 (hereinafter “Nakayama”). Covelli teaches prepolymer and aqueous polyurethane dispersion comprising polytetramethylene glycol, a cyclo-aliphatic di-isocyanate (the current invention is not a linear aliphatic diisocyanate) and DMPA as diol. See Covelli, [0009] – [0016]. Covelli teaches a ratio of NCO/OH of 2.08 (8 parts NCO/25 parts PEG) and NCO content of 1.3 to 6.5. See Covelli, [0089], Tables 1 & 2. The Applicant argues Covelli (or Nakayama) does not teaches NCO:OH ratio of 1.5 to 1.9. The Examiner there is no direct explicit teaching in the present Examples of a NCO:OH ratio of 1.5 to 1.9. However, Covelli teaches a process for preparing a prepolymer and aqueous polyurethane dispersion in a substantially identical manner as the process in the present invention. Without a direct teaching of NCO:OH ratio of 1.5 to 1.9 found in the current specification, the Examiner contends, based on the substantially identical methods, the teaching of NCO:OH ratio of 1.5 to 1.9 is inherent.

Covelli further teaches various additives such as tertiary neutralizing agents (triethylamines) pigments, antioxidants, colorants, etc. See Covelli, [0074], [0083] – [0086]. Covelli further teaches shaped article comprising aqueous polyurethane dispersions. See Covelli, [0124] & [0128]. The present invention differs from Covelli in that the present invention requires dicyclohexylmethane diisocyanate and resistance to oxidative coloration. Nakayama teaches in analogous art a soft polyol component polymerized with dicyclohexylmethane diisocyanate. See Nakayama, Comparative Example 4. In view of Nakayama, one having an ordinary skill in the art would be motivated to modify Nakayama by using a dicyclohexylmethane diisocyanate in place of a cyclo-aliphatic di-isocyanate because both references are directed towards polyurethane used to prepare fabrics or polishing pads.  Such modification would be obvious because one would expect that the use of a cyclo-aliphatic di-isocyanate as taught by Covelli would be similarly useful and applicable to the dicyclohexylmethane diisocyanate species taught in Nakayama. 

Covelli in view of Nakayama discloses a prepolymer composition comprising a glycol, dicyclohexylmethane diisocyanate and a diol. Although Covelli in view of Nakayama does not disclose resistance to oxidative discoloration or the tensile strength of 0.14 to 0.24 g/denier as disclosed in the See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

Notice of Pre-AIA  or AIA  Status
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh